DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Terminal Disclaimer
A Terminal Disclaimer was approved on 10/04/2021.  The approval appears to have addressed the double patenting issues cited in the 07/22/2021 Office action.  Accordingly, the nonstatutory double patenting rejection is withdrawn.
Response to Arguments
Applicant’s arguments, received in the 10/27/2019 Response, have been fully considered and are responded to as follows: 
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new grounds of rejection do not rely on the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the Claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2010/0123430 to Kojima et al. (Kojima).
As to Claim 1:
Kojima discloses, in FIG(s). 2-5:
an inductive power transmitter comprising: 
a power transmitting coil (L1) configured to generate an inductive power transfer (IPT) field (¶ [0010] - ¶ [0012]); and 
an object detection system (3, 4) configured to detect objects in or adjacent a space occupied by the IPT field when generated (¶ [0024],  ¶ [0027]); 
wherein the inductive power transmitter is configured to: 

wherein the voltage versus time or current versus time waveform is magnetically induced by the potential receiver object (¶ [0035],  ¶ [0037]); 
in response to detecting the potential receiver object, attempt to communicate with the potential receiver object (¶ [0034],  ¶ [0036],  ¶ [0038]); and 
in response to a failure to communicate with the potential receiver object, perform further detection of a potential receiver object (¶ [0055],  ¶ [0032] - ¶ [0033]).  
As to Claim 2:
Kojima further discloses, in FIG(s). 2-5:
wherein the inductive power transmitter is further configured to energize the power transmitting coil in response to a successful attempt to communicate with the potential receiver object (¶ [0033],  ¶ [0035] - ¶ [0039]).  
As to Claim 3:
Kojima further discloses, in FIG(s). 2-5:
wherein the inductive power transmitter is further configured to energize the power transmitting coil in response to a detection of the potential receiver object (¶ [0033]).  
As to Claim 4:
Kojima further discloses, in FIG(s). 2-5:
wherein the inductive power transmitter is further configured to de-energize the power transmitting coil in response to a failure to communicate with the potential receiver object (¶ [0055]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima as applied above to claim 1, and further in view of U.S. Patent Application Publication No. 2010/0328044 to Waffenschmidt et al. (Waffenschmidt).
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the object detection system comprises at least one magnetic switch.  
However, Waffenschmidt discloses, in FIG(s). 1-5 and 8:
wherein the object detection system comprises at least one magnetic switch (S1-S4;  ¶ [0077]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the NON-CONTACT POWER TRANSFER APPARATUS, disclosed by Kojima; by incorporating the INDUCTIVE POWER SYSTEM, disclosed by Waffenschmidt; in order to provide An inductive power pad with a plurality of transmitting inductors and respective detector circuits operable to provide inductive energy to a power receiver circuit with each detector circuit electromagnetically sensing a power receiver (Waffenschmidt; Abstract).
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 5 above, except for wherein the at least one magnetic switch comprises a component selected from the group consisting of. a Hall Effect switch, a Reed switch, and a 3D hall effect sensor.  
However, Waffenschmidt further discloses, in FIG(s). 1-5 and 8:
wherein the at least one magnetic switch comprises a component selected from the group consisting of. a Hall Effect switch, a Reed switch, and a 3D hall effect sensor (¶ [0074]).  
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
comprising 
a plurality of power transmitting coils, 
wherein the object detection system is located about each power transmitting coil, and 
the inductive power transmitter is configured to energise the respective power transmitting coil based on activation of the respective object detector through interaction with the potential receiver object.  
However, Waffenschmidt discloses, in FIG(s). 1-5 and 8:
comprising 
a plurality of power transmitting coils (1201-1204), 
wherein the object detection system (1401-1404) is located about each power transmitting coil (1201-1204;  ¶ [0064]), and 
the inductive power transmitter is configured to energise the respective power transmitting coil based on activation of the respective object detector through interaction with the potential receiver object (¶ [0077] - ¶ [0082]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the NON-CONTACT POWER TRANSFER APPARATUS, disclosed by Kojima; by incorporating the INDUCTIVE POWER SYSTEM, disclosed by Waffenschmidt; in order to provide An inductive power pad with a plurality of transmitting inductors and respective detector circuits operable to provide inductive energy to a power receiver circuit with each detector circuit electromagnetically sensing a power receiver (Waffenschmidt; Abstract).
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 7 above, except for 
wherein a plurality of object detectors are located between respective power transmitting coils, and 
the inductive power transmitter is configured to energise one or more of the power transmitting coils based on activation of the respective detectors through interaction with the potential receiver object.  
However, Waffenschmidt further discloses, in FIG(s). 1-5 and 8:
wherein a plurality of object detectors (1401-1404) are located between respective power transmitting coils (1201-1204;  ¶ [0064]), and 
the inductive power transmitter is configured to energise one or more of the power transmitting coils based on activation of the respective detectors through interaction with the potential receiver object (¶ [0077] - ¶ [0082]).  
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 8 above, except for wherein all the object detectors for a respective power transmitting coil are connected in parallel.  
However, Waffenschmidt further discloses, in FIG(s). 1-5 and 8:
wherein all the object detectors for a respective power transmitting coil are connected in parallel (¶ [0077] - ¶ [0078]).  
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 7 above, except for wherein the power transmitting coils are not energised unless a potential receiver object is detected by the object detectors associated therewith under control of a controller of the inductive power transmitter.  
However, Waffenschmidt further discloses, in FIG(s). 1-5 and 8:
wherein the power transmitting coils are not energised unless a potential receiver object (¶ [0048]) is detected by the object detectors associated therewith under control of a controller (140, 170) of the inductive power transmitter (¶ [0048]).  
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the object detection system is configured to detect an adjacent non receiver object simultaneously with a receiver object.  
However, Waffenschmidt further discloses, in FIG(s). 1-5 and 8:
wherein the object detection system is configured to detect an adjacent non receiver object (disclosed above in Kojima as FIG. 5(e);  ¶ [0055]) simultaneously with a receiver object (each of 1401 – 1404 operable with Z1 vs. Z2;  ¶ [0080]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the NON-CONTACT POWER TRANSFER APPARATUS, disclosed by Kojima; by incorporating the INDUCTIVE POWER SYSTEM, disclosed by Waffenschmidt; in order to provide An inductive power pad with a plurality of transmitting inductors and respective detector circuits operable to provide inductive energy to a power receiver circuit with each detector circuit electromagnetically sensing a power receiver (Waffenschmidt; Abstract).
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the object detection system is configured to determine whether a response of the object detection system to detecting an object has a correlation with a reference response which is less than a threshold.   
However, Waffenschmidt further discloses, in FIG(s). 1-5 and 8:
wherein the object detection system is configured to determine whether a response of the object detection system to detecting an object has a correlation with a reference response which is less than a threshold ("Comparator 170 may be further operable to sense the operating parameters of the adjacently-located detector circuits 1402 and 1404, said parameters . . . being slightly below each detector circuit's internally set threshold detection level;"  ¶ [0083]).   
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the NON-CONTACT POWER TRANSFER APPARATUS, disclosed by Kojima; by incorporating the INDUCTIVE POWER SYSTEM, disclosed by Waffenschmidt; in order to provide An inductive power pad with a plurality of transmitting inductors and respective detector circuits operable to provide inductive energy to a power receiver circuit with each detector circuit electromagnetically sensing a power receiver (Waffenschmidt; Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/             SPE, Art Unit 2849